 330DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of our employees are free to join or support the above Union or any other labororganization,or not to do so as they wish,except to the extent that this right couldbe affected by any contract with a labor organization,made in conformity withSection 8(a)(3) of the Act, which conditions retention of employment on member-ship in a labororganization.TIDELANDS MARINESERVICE, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remainposted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegionalOffice, T 6024FederalBuilding, 701Loyola Avenue, New Orleans, Louisiana, Telephone No.529-2411, if they havequestions concerning this notice or compliancewith itsprovisionsReserve SupplyCorporation of L.I.,Inc.andLocal 1205,affili-ated with the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.Case No. 92-CA-8103.December 27, 1962DECISION AND ORDEROn April 3, 1962, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.He also found that the Respondent had not engagedin other unfair labor practices alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the Respond-ent, the General Counsel, and the Charging Union each filed exceptionsto the Intermediate Report with supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions and modifications.1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) when Seaman, Respondent's general manager, askedAdams, the president of the Independent Union, whether it was truethat "the boys at Pine Aire have been talking to the Union" (Local1205, Teamsters) ; when Supervisor Berg threatened Vannoy that hemight be transferred to another warehouse 25 miles from his place140 NLRB No. 23. RESERVE SUPPLY CORPORATION OF L.I.331of work, because of his union activities, "talking to delegates, and soforth"; and when Respondent restored overtime work in its attempt tohave the employees desert Local 1205 and revive the Independent whichthey had already voted to dissolve.The General Counsel and Local1205 have each excepted to the Trial Examiner's failure to find otherinstances of unlawful interrogation and threats which are alleged tohave been made by Seaman, Berg, and Crittenden, the former generalmanager of Respondent who had retired some time before the events inissue here.'As any additional findings of Section 8(a) (1) violationswould not affect the scope of our Order, we find it unnecessary to con-sider other instances of alleged interrogations or threats litigated atthe hearing.2.The Trial Examiner found that the General Counsel had not sus-tained his burden of proving that Respondent's failure to recall Van-noy after his layoff was for discriminatory reasons.He came to thisconclusion because he believed that Vannoy and Scully, at the PineAire warehouse, and Maiorino, at the Mineola warehouse, had volun-tarily gone on their vacations (which were thereafter extended intolayoffs) because of their low seniority and because of the loss of busi-ness suffered by Respondent during the strike called by Local 1205.The Trial Examiner also adopted Respondent's contentions that itdid not know that Vannoy was active in behalf of Local 1205 and thathe was not recalled on July 24, 1961, when Scully and Maiorino re-turned to work, only because of Respondent's good-faith belief thatVannoy had the least seniority at the Pine Aire warehouse.' GeneralManager Seaman testified that Vannoy was laid off under his interpre-tation of the contract with the Independent Union that seniority,although companywide, was in fact determined by the length of em-ployment at the particular warehouse at which each employee worked.We do not need to decide whether this was the correct interpretationof the contract, although we note that Crittenden, the former generalmanager, was of a different opinion. The General Counsel does not infact contend that Vannoy's layoff in June was discriminatory, but onlythat the failure to recall him the following month was prompted byRespondent's opposition to Local 1205.There is no question that Vannoy's membership in and support ofLocal 1205 was well known to the Respondent.He had signed one'The Trial Examiner found that Crittenden was not an agent of the Respondent, sothat any remarks he may have made to the employees about their union activities was notattributable to itwe do not consider it necessary to determine whether Crittenden,despite his retired status, was an agent of Respondent since, as noted above, any furtherviolations of Section 8(a) (1) would only be cumulative.2 In noting his agreement with the Respondent's contention that Vannoy was not dis-criminatorily treated, the Trial Examiner expressed his opinion as to the excellence ofthe Respondent's brief to him and stated that he was adopting its entire rationaleWeregard blanket adoption of any party's arguments,without independent analysis, as im-proper and we do not adopt the Intermediate Report insofar as it incorporates theRespondent'sbrief. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the checkoff cards which Local 1205 had shown to the Respond-ent, and Supervisor Berg had on two separate occasions made it plainto him that his support of the Union could have unpleasant con-sequences.'Thereafter, following its failure to recall Vannoy, Re-spondent decided to create an additional warehouseman's position atRiverhead.While Vannoy was actively seeking employment andRespondent was telling him that it had no need for his services,itwas advertising for a warehouseman, and, in fact, hired an in-experienced applicant for the job a month later.Although Vannoyhad been working at the Pine Aire warehouse, there was no con-tractual prohibition against transfer between warehouses.Transferswere not often made but were possible and, in point of fact, on oneoccasion Berg threatened Vannoy with a transfer, and on anotheroccasion, as established by uncontroverted testimony not mentionedby the Trial Examiner, told Barker, another warehouseman, that ifhe wanted a transfer to a warehouse nearer his home, he should "usehis imagination" on how to vote in the coming election.The failurein these circumstances to recall Vannoy, or even to consider him forthe new position at Riverhead, while a new untrained employee washired, is, in our opinion, so patently inconsistent with Respondent'scontention that it was acting in accordance with the seniority pro-visions of the contract, as to warrant our conclusion that Respond-ent's failure to recall Vannoy was not preclicated on his senioritystanding but that Respondent in fact had no intention of ever re-calling him.Under all the circumstances, and particularly Respondent's knowl-edge that Vannoy favored Local 1205; Respondent's unlawful at-tempts to persuade its employees to abandon Local 1205 in favor ofthe Independent, including its expression of union animus specificallydirected toward Vannoy: and its failure, as set forth above, to re-call or consider Vannoy for the new position at Riverhead, we con-clude that Respondent failed to recall Vannoy on and after July 25,1961, for discriminatory reasons, and that its reliance on Vannoy'spurported low seniority was merely a pretext to conceal its truemotive.That Scully and Maiorino may also have been union sup-porters who were nevertheless recalled, or that Vannoy may havebeen less active in the Union's behalf than other employees, does notin these circumstances establish that Respondent's treatment of Van-noy was not discriminatory .4'The first of these remarks has been found above to be a violation of Section 8(a) (1).The second remark made a few days later, and characterized by the Trial Examiner as"expressions of annoyance," was also to the effect that he would suffer if he did notchange his way of thinking about Local 1205.4 "The fact that respondent retained some union employees does not exculpate him fromthe charge of discrimination as to those discharged."N L.R.B. v. W.C.Nabors, d/b/aW. C. Nabors Company,196 F. 2d 272, 276 (CA. 5). RESERVE SUPPLY CORPORATION OF L.I.TIIE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCE333The activities of the Respondent set forth above and in the at-tached Intermediate Report, occurring in connection with its opera-tions as described in the Intermediate Report, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order that it cease anddesist therefrom and take certain affirmative action to effectuatethe policies of the Act.We shall also order that Respondent makeFred Vannoy whole for any loss of pay he may have suffered be-cause of Respondent's unlawful and discriminatory actions, by pay-ment to him of the sum of money he would normally have earnedas wages from the date of such discrimination to the date of an offerof reinstatement, less his net earnings during such period.'Thebackpay will be computed on a quarterly basis with interest at therate of 6 percent per annum in the manner set forth in F.W. Wool-worth Company,90 NLRB 289, and inIsisPlumbing & HeatingCo., 138 NLRB 716.8Upon the basis of the foregoing and the entire record in this case,we hereby renumber the Trial Examiner's Conclusion of Law No. 3as No. 4, and make the following additional:CONCLUSION OF LAW3.By discriminating in regard to the hire and tenure of employ-ment of Fred Vannoy, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Reserve SupplyCorporation of L.I., Inc., Mineola, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in, and activities on behalf of, Local1205, affiliated with the International Brotherhood of Teamsters,5A.P.W Products Co, Inc,137 NLRB 25.O For the reasons stated in the dissenting opinion in the Isis case,Members Rodgersand Leedom are convinced that the award of interest in this case exceeds the Board'sremedial authorityWhile adhering to such view, for the purposes of this decision theyare acceding to the majority Board policy of granting interest on moneys due. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Warehousemen & Helpers of America, or any other la-bor organization of its employees, by discriminatorily refusing torecall employees from layoff, or by otherwise discriminating againstemployees in regard to hire, tenure, or other terms or conditionsof employment, except as authorized by Section 8(a) (3) of the Act,.as amended.(b) Interrogating employees concerning their membership in, oractivities on behalf of, the above-named Union, or any other labororganization, in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) ; threatening employeeswith transfer to other locations or with other economic reprisals be-cause of their union activities or affiliations; and restoring overtimework in order to induce the employees to cease their affiliation withthe above-named Union or any other labor organization.(c) In any other manner interfering with, restraining, or coercingemployees in the right to self-organization, to form labor organiza-tions, to join or assist Local 1205, affiliated with the InternationalBrotherhood of Chauffeurs, Warehousemen & Helpers of America,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act, or to refrainfrom any or all such activities, except as authorized in Section 8 (a) (3)of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to Fred Vannoy immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights or privileges, and make him whole for anyloss of pay he may have suffered by reason of the discriminationagainst him in the manner set forth in the section above entitled "TheRemedy."(b)Post at its offices and warehouses at Mineola, Pine Aire, andRiverhead, Long Island, New York, copies of the attached noticemarked "Appendix."' Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by Respondent's authorized representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.T In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " RESERVE SUPPLY CORPORATION OF L.I.335(c)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social se-curity payment records, timecards,personnel records and reports,and all other records necessary to determinethe backpaydue underthe terms ofthis Order.(d)Notify theRegional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, Whatsteps Respond-ent hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT discourage membership in, and activities on be-half of, Local 1205, affiliated with the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America,or any other labor organization of our employees,by discrimina-torily refusing to recall any employee from layoff, or by other-wise discriminating against employees in regard to their hire,tenure, or other terms or conditions of employment.WE WILL NOT interrogate our employees concerning their mem-bership in,or activities on behalf of, the above-named Union orany other labor organization,in a manner constituting interfer-cnce, restraint,or coercion in violation of Section 8(a) (1).WE WILL NOT threaten employees with transfer to other loca-tions, or with other economic reprisals,because of their unionactivities or affiliations.WE WILL NOT restore overtime work in order to induce the em-ployees to cease their affiliation with the above-named Union, orany other labor organization.AVE WILL NOT in any other manner interfere with, restrain, orcoerce employeesin the rightto self-organization, to form labororganizations,to join or assist Local 1205, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities,except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as amended. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Fred Vannoy immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights or privileges, and makehim whole for any loss of pay he may have suffered by reason ofthe discrimination against him.All our employees are free to become or remain members, or to re-frain from becoming or remaining members, of any labor organiza-tion.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employeebecause of membership in, or activity on behalf of, any such labororganization.RESERVESUPPLYCORPORATIONOFL.I., INC.,Employer.Dated----------------By-------------------------------------(Iteprosentative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,745 Fifth Avenue, New York, New York, Telephone No.Plaza 1-5500, if they have any question concerning this notice orcompliance withits provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed by Local 1205,affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, herein calledtheUnion,the General Counsel of the National Labor Relations Board, by theRegional Director for the Second Region, issued a complaint against Reserve SupplyCorporation of L.I., Inc , herein called Respondent, alleging that it had violatedSection 8(a)(1) and(3) of the NationalLaborRelations Act, as amended (61Stat 136), herein called the Act.With respect to the unfair labor practices, the com-plaint alleges,in substance,that on or aboutJuly 25,1961, Respondent dischargedFred Vannoy and since the date of the discharge Respondent has failed and refusedto reinstate,or offered to reinstate, said employee to his former or substantiallyequivalent position of employment because he had joined or assisted the Union orengaged in other concerted activities for the purpose of collective bargaining or othermutual aid or protection.The complaint also alleges that Respondent by its officers,agents,and supervisors interrogated,coerced, made promises,and granted benefitsto its employees to induce them to refrain from becoming or remaining members ofLocal 1205 therebyinterfering with, restraining,and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act in violation of Section 8(a) (1)of the Act.By its answer, Respondent denied the commission of any unfair laborpractice.A bill of particulars on order of Trial Examiner James F. Foley wasgranted Respondent on October 16, 1961, and the complaint was amended at thehearing.At the hearing held before Trial Examiner John C. Fischer at New York, NewYork, on November 13 and 14, 1961,theGeneral Counsel,Respondent,and the RESERVE SUPPLY CORPORATION OF L.I.337Union were represented by counsel.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to file briefs. Since theclose of the hearing, briefs have been received from the General Counsel andthe Respondent and counsel for the Charging Party which have been duly considered.Upon the entire record in the case, and my observation of the witnesses, I make thefollowing.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of New York.Atall times relevant herein, Respondent has maintained its principal place of businessat 135 Roosevelt Avenue, in the city of Mineola, State of New York, and branchoffices and places of business at Pine Aire and Riverhead, Long Island, in thecounty of Suffolk, where it is and has been, at all times material herein, engaged inthe sale and distribution of lumber, millwork, and building materials and suppliesand related products.During the year 1960, which period is representative of itsannual operations generally, Respondent, in the course and conduct of its business,purchased and caused to be transported and delivered to its places of business lumber,millwork, shingles, nails, and other goods and materials valued in excess of $50,000were transported and delivered to its places of business in interstate commerce directlyfrom States of the United States other than the State in which it is located.Respondent is, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 1205is, and has been atall times materialherein,a labororganization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABORPRACTICESA. BackgroundAt the beginning of the hearing the Trial Examiner suggested that all matterpossible in the nature of pretrial procedure be so handled and stipulated to, andfurther advised all parties of their entitlement to file briefs and proposed findingsand conclusionswith him.All counsel cooperated in the interest of expeditingthe hearing.From his study of the entire record, the Trial Examiner finds thefollowing recitation by General Counsel McCreery to be a succinct narration of thebackground facts.Reserve employs 14 warehouse employees who handle the goods and materialsat its 3 locations: Pine Aire, Mineola, and Riverhead.There are four warehousemenatRiverhead (Lawlor, Biancannello, Goodale, and Kapfer), three at Pine Aire(Bloxom, Scully, and Peterson), and seven at Mineola (Teiteman, Adams, Nunes,Maiorino, Gibson, Barker, and McCauley). For the past 6 years Reserve warehouse-men have been represented by the Long Island Independent Warehousemen's Union,herein called the independent.This labor organization was formed by and composedentirely of Reserve employees.These warehousemen, during the past year, dis.ussedjoining a stronger union.In the month of February 1961, Reserve reduced the number of hours worked bythe warehousemen from 8i/2 (the 1/2 hour at overtime) to 8 hours straight time.Asa result of this reduction, the members of the Independent, at the next meeting,authorized the members of the executive committee consisting of President Adams,Gibson, Scully, Biancannello, and Peterson to contact Local 1205, IBT, and anotherunion, Teamsters Local 285, to explore the possibility of affiliating with one of them.Thereafter, the executive committee met with the representatives of Local 1205 andin April 1961 prepared a report to the membership.A special membership meetingof the Independent was called for April 28, 1961, for the purpose of hearing thereport and acting thereon.On April 25, 1961, Anson Seaman, general manager ofReserve, approached Donald Teiteman, leadman of the Mineola plant, and asked ifthe employees would stay after work for a meeting.Teiteman agreed to arrange forthe men to stay.After working hours Seaman spoke to the men in a group statingthat he had heard that there was to be a meeting of the Independent Union to decidewhether that union should be dissolved.Seaman pointed out the benefits themen had obtained under the Independent and urged the men to remain with theIndependent in the coining voteSeaman then asked for a statement of the men'sco npli.ii,t^,Gr,c ances were aired including the reduction of working hours, dating 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom February 1961, and a complaint about job classifications. Seaman listened tothe complaints, made no promises, nor did he give any indication that he would doanything to ameliorate these conditions.Fred Adams, president of the Independent,immediately prior to this meeting, was called into Seaman's officeSeaman statedhe heard that the boys had been talking to the Union.Adams admitted that thiswas true. Seaman then stated that he did not see what the men had to gain by goingunion.Adams replied that he did not know what the men would do but that theyhad spoken to Local 1205. Several hours before the scheduled Independent meetingof April 28, 1961, Seaman went to the Pine Aire plant and spoke to the four em-ployees there.Seaman stated that he thought that before the men did anythingthey should discuss the question of affiliation thoroughly, and stated that he did notthink that affiliation was a wise moveHe gave no reason for his opinion.At the Independent Union meeting of April 28, 1961, the members voted, by 10to 4, to dissolve the Independent and to affiliate with Local 1205As part of thetransaction the collective agreement between Reserve and the Independent was as-signed to Local 1205 and each of the 14 men signed a Local 1205 card and receiveda membership book.At this meeting, Fred Vannoy, who was the treasurer of theIndependent welfare fund, had custody of the ballots and he passed them out.Healso supervised the signing of the Local 1205 authorization cards and he distributedthe Local 1205 membership books.During the following week representatives ofLocal 1205 approached the employees of Reserve with checkoff slips and solicitedsignatures.During this period Seaman approached Fred Adams and Teiteman andsaid he had heard that the Local 1205 representatives were coming around to havethe men sign checkoff slips.He told them that they would not want to pay dues totwo unions.Also, he informed them that the men in Riverhead had refused to signcheckoff slips.On May 1, by telephone, and on May 2 by letter, Local 1205 demanded recognitionfor the Company. (Charging Party's Exhibit No. 5.)The men whose authoriza-tionswere included were: Vincent Maiorino, Manuel Nunes, Oliver P. Barker,Harold Gibson, Fred Adams, Sylvester McCauley, and Donald J. Teiteman-allfrom Mineola, and Joseph Scully, Oskar Peterson, and Fred Vannoy, all of PineAire.By letter dated May 18, Reserve returned the checkoff authorizations to Local1205.Reserve stated that since the Company had no contact with that union, itwould be illegal for them to deduct dues for themDuring the week after the voteto dissolve the Independent, Teiteman went into Seaman's office on routine business.As he was leaving the office Seaman said, "This has nothing to do with what is goingon now, but you can tell the men that Dee Tatum is going to get all that he is entitledto from the pension fund."Dewitt Tatum was an employee who retired because offailing eyesight.A short discussion concerning the pension plan followed andSeaman then said, "Well, you know, that plan can be cut out anytime."About 2 weeks after April 28, Seaman approached the employees at Mineola andtold them that they had made progress under the Independent and were making moremoney than they had made prior to the formation of the Independent.During thismeeting he discussed seasonal workSeaman looked at Maiorino, formerly a mem-ber of Local 282, IBT, and said. "Vinnie, you belonged to a union before, and youknow what seasonal work is." Seaman concluded his remarks by saying that if anyemployee wanted to discuss anything with him he should come into the office andtalk.Approximately 2 weeks after the meeting of April 28, 1961, Seaman returned toPine Aire and met again with the four employees.At that time he asked if therewas anything that could be done to alter the decision to affiliate with Local 1205.Scully stated that the situation would never have arisen, in all probability, if thehours had not been reduced in February 1961. Seaman replied he would give thehalf,hour back.From that date, the half-hour overtime was restored.On June 14 Local 1205 filed its representation petition in Case No 2-RC-11436(not published in NLRB volumes). On June 19, 1961, Local 1205 began to picketallof the three premises of Reserve.The picket signs stated that Reserve had re-fused to recognize Local 1205.Shortly after the commencement of picketing,Reserve began to reduce the working hours of the employees at Mineola and PineAire, at the rate of one-half hour per day until, by June 26, 1961, the men wereworking a 7-hour day. In late June the employees at Pine Aire and Mineola beganto arrange for their vacations in an effort to decrease the size of the work force andreduce the possibility of layoff.Scully and Vannoy from Pine Aire, and Maiormofrom Mineola. went on vacation and each was notified that he should not return towork until further notice. RESERVE SUPPLY CORPORATION OF L.I.339Picketing at all premises continued until July 12, 1961, when it was discontinued.Business then apparently returned to normalandon July 19, 1961, Scully andMaiorino were recalled to work as of July 24, 1961.Apprised of the recall of Scullyand Maiorino, Vannoy asked Supervisor Vernon Berg of Pine Aire about his statusand was told that he would soon receive a letter.On July 25, 1961, Vannoy wasnotified by letter that his services were no longer needed and that he had been ter-minated.Since that date the Pine Aire branch has operated with only three ware-housemen (Bloxom, Peterson, and Scully).However, during this time an officegirlwas added to the Pine Aire staff.At the time of the work reduction at Pine Aire and Mineola, Fred Adams andTeiteman protested to Seamen the reduction on the ground that the collective agree-ment provided that prior to any reduction of more than one-half hour, all men withless than 1 year of seniority must belaid off.This protest was directed at employeeLawlor (Riverhead) who, though employed in the period 1950 through 1960, hadresigned in December 1960 and returnedsome2 weeks later.Adams' position wasthat the break in employment, and in membership in the Independent Union, de-prived Lawlor of his seniority within the meaning of the contract.On August 21,1961, Reserve hired another employee at Riverhead.Vannoy was not offered thisposition or any other by Reserve.On October 2, 1961, the Board held an electionamong Reserves' employees; eight voted for the Teamsters, six for the Independent,and three were challenged.B.The alleged8(a)(1) violationsIt ,is axiomatic in labor relations collective bargaining that some unions aremore palatable to management than others.Thus it was in the case at bar.Herethe employees dissolved their Independent Union, divided its assets among themembers, and assigned their contract with its rights and privileges to a Teamsters'Union local.As stated by management, its relations with the Independent havealways been "a pleasant relationship, never any trouble, never any strikes, neverany complaints."As previously set out, the complaint alleges interrogation ofemployees, threatening employees with seasonal layoff and other reprisals if theybecame or remained members of Local 1205, and the granting to employees one-half hour of overtime per day and other benefits to induce them to refrain frombecoming or remaining members of the Teamsters' Union.Seaman called Adams into the office and asked him, "Is it true the rumor .Ihear the boys in Pine Aire have been talking to the Union?"Adams repliedthat the rumor was true and told him that the boys in Pine Aire had no moreto do with it than anybody else.Respondent Counsel contends that such state-ments are within the ambit of views which being devoid of any threat of reprisalor promises of benefit are permissive free speech under Section 9(c) of the Act.With this contention, the Trial Examiner is not in accord and finds such inter-rogation of the president of the Local Union to be illegal interrogation.The TrialExaminer, however, does not find that Seaman interrogated anyone at the groupmeetings.He did, however, and admits that he attempted to dissuade Adams fromvoting for Local 1205 by trying to impress upon him that the Company had alwaysdone the best for its employees saying: "I told him I thought they would bemaking a mistake if they did vote to dissolve the Independent Union." Suchexpression of views at the group meetings is permissive free speech and not violativeof the Act.The vice lies in interrogation without proper safeguards.The alleged threatening of employees with reprisals first arises from Seaman'sremarks concerning the company pension plan. Seaman advised warehousemanTeiteman in the office that he could tell the men that disabled employee Dee Tatum,who was being retired because of failing eyesight, would get his pension, butadded: "Well, you know, that plan can be cut out any time." The Trial Examinerdoes not find this to be a threat as contended by General Counsel because Seamanhad specifically qualified this observation by stating that his suggestion to tell themen of Dee Tatum's benefit had nothing to do with what was then going on, i.e.,the union activity.The inference could well be that the pension feature couldbe eliminated after the distribution of the Independent's assets and assignmentof the Company's existing contract to the Teamsters.General Counsel's contention that Seaman threatened seasonal layoffs arose outof his conversation with the group in Mineola. General Counsel stated that thecompany practice had been to keep the warehousemen working throughout thewinter even when work was slow, and the men did nothing but shovel snow-citing681-492-63-vol. 140--23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe severity of the winter of 1960-61.He relied on the testimony of Adams,Maiorino, and Teiteman who quoted Seaman as saying that presently they workallwinter long, 12 months out of the year, and directing his remarks at Maiorinoillustrated: "Vinnie [Maiorino] you know what it is to have a `shape-up' in thewintertime ..you belonged to a big union before and you know how it is inseasonal work."Testimony in this connection was that if he, Seaman, had topay higher wages, he would have to lay off in the wintertime due to lack of work.Respondent Counsel interpreted this statement as being at most a recitation of howslack periods are handled in some companies with some unions and that Seamanwas comparing the favorable existing conditions of employment with Respondentas contrasted with employees who find themselves in a union shop.The TrialExaminer finds that in the context of these group meetings, such a statement wasnot to be a threat, but a prediction as to how Respondent would be compelled tooperate under a big union contract as distinguished from the more personal rela-tionship under the smaller Independent-therefore not violative of the Act.Vannoy testified that Supervisor Vernon Berg told him at the Pine Aire ware-house around the middle of June: "Well, you are going to be one of the first onesto travel to Mineola because of these union activities, talking to delegates, and soforth."Such a transfer from Pine Aire would entail travel of 25 miles.Comingfrom a supervisor under these circumstances, this remark constitutes a threat thatisimplicitly violative of theAct.This testimony is uncontradicted.Berg'sattitude toward Vannoy is further borne out by his expressions of annoyancewith Vannoy during a coffee break at the warehouse.There is considerable testimony brought in by the General Counsel as back-ground evidence, and also to affirmatively establish the allegations of the complaint,as to illegal interrogation and threats charged to former General Manager Crit-tenden.The introduction of this evidence was timely objected to by RespondentCounsel on the grounds that it was not comprehended in the bill of particularsas ordered by Trial Examiner Foley.Also, Respondent resisted the mtroductionof this testimony on the grounds that Crittenden, retired general manager of Re-spondent, was not an agent of the Company. This evidence was admitted in therecord for purpose of background coverage, and on the premise that it wouldbe connected up by General Counsel establishing company responsibility.How-ever, this Trial Examiner finds from a study of the record that Crittenden wasonly a retired employee who had been charitably "retained in an advisory ca-pacity and was not an agent of the Company."As a matter of fact, Crittenden,being in poor health, had been succeeded as general manager by Seaman priorto the union activities here involved.There is no evidence that management atany time took him into consideration -in this, or any other matter of companypolicy.On the contrary, the record shows that this elderly gentleman came bythe warehouse occasionally, stopped in the loading yard, visited in the office, andwas given only cursory recognition and a friendly wave by the employees.Ob-servation of Manager Seaman during the trial and as a witness on the stand negatesallpossibility that Crittenden carried any agency authority once he was replaced.The status of Crittenden, obvious from the testimony, was that of all loyal, re-tired,old former officials.Crittenden did not appear at the hearing because ofa coronary condition.Under the circumstances, testimony imputed to him willbe disregarded by the Trial Examiner since it was decided that Crittenden hadno official status, either in the eyes of the men or the Company.The Company's restoration of the half-hour overtime work previously referredtowas, however, violative of Section 8(a)('1) and (3) of the Act. It will berecalled that some 2 weeks after the meeting of April 28 in which the employeeshad dissolved the Independent and affiliated with the Teamsters, Seaman statedhe was sorry about the affiliation and wondered if anything could be done "toalter the decision and to get the situation back the way it was."The employeesexplained to Seaman in the group meetings that they never would have affiliatedwith the Teamsters if they had not been cut the half hour.Thus the removalof the cause of their defection was designed and calculated to effect their returnto the Independent Union. Seaman's state of mind is evidenced by letters whichhe wrote to the homes of the various employees, addressed both to the wifeand husband. In each letter Seaman enclosed a copy of his letter to TeamsterOfficial Sigmund J. Brovarski.These letters read as follows:MAY 5TH, 1961.DEAR RUTH AND JOE, I want you and your family to know what is going onhereIwant you to have this copy of a letter I have written to the Teamsters.This situation, I feel is unfortunate. I hope you and your family will givethoughtful consideration to the many years of uninterrupted employment that RESERVE SUPPLY CORPORATION OF L.I.341you have had with Reserve Supply,and the possible effects of what is going on.I shall continue to keep each of you informed.Sincerely yours,ANSON SEAMAN,General Manager.MAY 5TH, 1961.DEAR MR. BROVARSKI:We are in receipt of your letter dated May 2nd, 1961.I told you in our phone conversation on May 1st, 1961,quite explicitly, thatI did not believe that your local legally represented a majority of the employeesof this company.Furthermore, I told you in our meeting of May 2nd, 1961, that there is cur-rently in effect,a contract between this company and Long Island IndependentWarehousemens' Union. I further advised you that we intended to honor ourobligations under this contract.I again advise you that we presently recognize Long Island Independent Ware-housemens'Union as the sole,exclusive bargaining agent, for the Production,Maintenance and warehouse employees of this company and we shall continueto recognize the contractual obligations in this instrument which is in effectbetween this Company and this Union for the term expiring on January 2nd,1962.We further suggest to you that you read this contract when you are given theopportunity to do so. In the meantime,and until you do so, I want to adviseyou that there is no provision in the contract for any assignment of the contract,not even by inference.There is no successor and assigns clause in the instru-ment.We shall hold you and the Union you represent responsible for any actionthat you have taken heretofore or may take in the future, to induce a breach ofany contractual relationship between this company and the Long Island Inde-pendent Warehousemens'Union, or this Company and its constituents.Yours truly,RESERVE SUPPLY CORP. OF L.I.,ANSON SEAMAN,GeneralManager.Although unsuccessful in getting the employees to abandon the Teamsters, therestoration of the half-hour overtime at this stage of the organizing activity consti-tuted illegal interference with employees and discrimination in regard to hire andtenure of employees engaged in the exercise of rights guaranteed in Section 7 ofthe Act.C. The alleged8(a) (3) violationsThe complaint alleged that Respondent Company discharged Fred Vannoy andrefused to reinstate him because he joined and assisted Teamster Local 1205.Thealleged discriminatory discharge of Vannoy grew out of a layoff at the Pine Airebranch as a result of decrease in business occasioned by Teamsters picketing of allthree of Respondent's premises.This picketing was not engaged in by any of Re-spondent's employees but was carried on by outside members of the Teamsters. Thepicketing began on June 19, 1961, after Respondent on May 5, 1961, refused to rec-ognize Teamsters Local 1205 as the bargaining representative of Respondent's em-ployees.Respondent Manager Seaman took the position that Respondent had a validand subsisting contract with the Independent Union which could not be abrogatedby either party except at a time certain and in accordance with the provisions ofthe contract.(Under Board rulings, Respondent was in error in this concept.)Nevertheless,within 1 week after the picketing began the Company suffered suchloss of business that it was necessary to lay off some employees and on June 26certain employees were given the option of taking their vacations or being laid off.Among the employees laid off were Vannoy and Scully at Pine Aire and MaiorinoatMineola.Manager Seaman,entirely in good faith,made these layoffs accordingto his construction of the contract.On July 24 Respondent, by letter, recalled Scullyto Pine Aire and Maiorino to Mineola, but Vannoy was advised that he would berecalled when sufficientworkwas available.In the meantime Respondent had addedan office girl to its Pine Aire branch. She took over certain office work and detailswhich had formerly been performed by senior warehouseman Bloxom therebyobviating the necessity of employing four warehousemen.This was a proper exerciseof a prerogative of management just as much as would have been a layoff by auto-mation.Manager Seaman predicated the layoffs on a policy of "company seniority,but layoff by branch."Vannoy, supported by union officials, contended that he had 342DECISIONSOF NATIONAL LABOR RELATIONS BOARD"barn seniority" over Scully at Pine Aire and companywide seniority over Maiorinoand Nunes at Mineola, as well as company seniority over Lawlor at Riverside.There-upon,the Union charged, and the General Counsel complained, that Vannoy's failureto be recalled was discriminatorily motivated by the Respondent because of hisunion activity.The General Counsel failed to establish such illegal motivation bya preponderance of the evidence.The seniority rule involved in the contract in this case, section 10 entitled "Layoffsand Seniority Rights," reads:(a)The Employer shall have the right to discharge employees for good andsufficient causes but layoffs made necessary by lack of work shall be made strictlyaccording to seniority.(b) In the event that layoffs become necessary by theEmployer, a 30-minute unit shall become effective in reducing the hours workedby any employees.The hours shall first be reduced to 71/2 hours, then to 7.(c)Before the 30-minute unit becomes effective, all 'men with 1 year or lessseniority shall be,laid off. (d) The purpose of this section 10 is to reduce theworkday and the workweek of employees with at least 1 year's seniority beforethey are laid off.Therefore, should such action in the judgment of the Employerbecome necessary, then in that event, section 5d concerning 40-hour week andsection 6, concerning hours, shall become null and void and without effect untilsuch time as the Employer's business will permit the employment of all employees40 hours per week.It is apparent that Manager Seaman honestly interpreted the seniority provisionsof the contract one way and the union adherents another.There is extensive testi-mony in the record by the employees that Former Manager Crittenden had a differentconcept or construction of this provision.However, Seaman credibly testified andexplained that Vannoy's layoff was consistent with the Company's policy on layoffand itsdesire to protect the older men.Vannoy's layoff before Scully was consistent.Scully joined the Company on September 20, 1954, and Vannoy on May 5, 1955.Considerable testimony was adduced by the General Counsel purporting to showVannoy's extraordinary activity in theunion meetingsbut such activity was not amatter of company knowledge.Company knowledge would be necessary to sustainan inference of discrimination.As pointed out by Respondent Counsel in his briefwhether Seaman followed established company policy under the collective-bargainingagreementin the layoff of Vannoy is immaterial.Respondent Counsel Schnitzler stated that even assuming a breach of such agree-ment, the Board has no authority to attempt to remedy such a breach. In this connec-tioncounsel cited and relied onD.L. & S. Manufacturing Co. Inc., et al.,123 NLRB1524, 1530.The Trial Examiner adopts the rationale of Counsel Schnitzler thatVannoy was not discriminatorily laid off and denied rehire. In fact, the Trial Ex-amineradopts the entire rationale in Respondent's excellent 43-page brief and makesit a part of this Intermediate Report by reference.As aptly stated by Counsel Schnitzler:This very testimony militates against the theory that the company laid off outof seniority in order to discriminate.Scully and Maiorino who were recalledfrom layoff were both as active if not more active on behalf of Local 1205than Vannoy.Nunes also signed a check-off card for 1205 (R.p. 270). If thecompany had desired to layoff in order to retaliate for its employees' union ac-tivities,would not Scully, the most active on behalf of 1205, have been the mostlikely person to be discriminated against?Or Maiorino whom Seaman knewwas formerly a member of the Teamsters.The contention that senior employee Lawlor had a broken seniority falls in the samecategory-an exerciseof judgment by Manager Seaman who operated three widelyseparated plants-between 15 and 25 miles apart.Management was considered thatthere was no break in his seniority because of recent separation of 2 weeks fromthe Company, while the union adherents contended that this hiatus gave Vannoyseniority above Lawlor who was one of the Company's oldest employees.This isagaina matter of definition, subject to arbitrationagreement,and not within theprovince of the Board under the circumstances of this case.ConclusionThe evidence shows that the Company sustained heavylosses as aresult of thestrikeand because of business conditions in the operating area.Management wasentirelywithin its rights in revamping the Pine Aire warehouse for economicreasons.True also is the fact that the Teamsters' picketing was abandoned. It is not beforethe Trial Examiner for decision, but the possibility exists that the Union was LOCAL140, BEDDING,CURTAIN &DRAPERY WORKERS343motivated to lodge its charge,using Vannoy,in retaliation for the failure of its picket-ing activity.Vannoy even admitted that the reason he questioned his layoff was be-cause of the urging of his friends(?).Illmotives are not solely attributable tomanagement.It is found that the General Counsel has not sustained the burden of proof ofthe 8(a) (3) allegations in the complaint by a preponderance of the evidence thatVannoy was discriminatorily discharged.Itwill be recommended that they bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above,occurringin connection with the operations of the Respondent described in section I, above,have a close,intimate, and substantial relation to trade,traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthatthe Respondenthas engaged in certain unfair labor practices,the Trial Examiner will recommendthatit cease and desist therefrom and take affirma-tive action to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 1205,affiliatedwith theInternational Brotherhoodof Teamsters, Chauf-feurs,Warehousemen&Helpers ofAmerica, isa labor organization within the mean-ing of Section2(5) of the Act.2.By interfering with,restraining, and coercing employees in the exercise of rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engagingin unfair labor practiceswithinthe meaningof Section 8(a) (1) of the Act.3.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local 140,Bedding, Curtain & Drapery Workers Union,UnitedFurniture Workers of America,AFL-CIOandSealy GreaterNew York,Inc. and The Waterbury Mattress CompanyandThe Waterbury Mattress CompanyandJacob Davis d/b/aJerome Furniture Co.andSealy Greater New York,Inc. andThe Waterbury Mattress CompanyandMajor Furniture, Inc.Cases Nos. 2-CP-127, 2-CC-678, 2-CC-697, 2-CC-702, and 2-CC-710.December 28, 1962DECISION AND ORDEROn August 13, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in unfair labor practices in violation ofSection 8(b) (7) (C) and 8(b) (4) (ii) (B) of the Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,both the Respondent and the General Counsel filed exceptions to theIntermediate Report together with supporting briefs.140 NLRB No. 17.